This “Corrected Notice of Allowability” is being mailed in view of IDS filed 5/31/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-3, 9-11, 14, 16-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 9-11, 14, 16-18 and 20-21  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1 and 18 … cause a second QoS flow to be transmitted in sequence between the first and second network nodes via a second GTP tunnel associated with the PDU session, wherein the second QoS flow is redundant to the first QoS flow and the data packets of the second QoS flow are duplicated data packets of the data packets of the first QoS flow, 
wherein the first and second QoS flows each comprise data packets, wherein respective data packets of the first and second QoS flows comprise:
a Sequence Number Presence field;
a data flow identifier indicating a QoS flow to which the respective data packet belongs; and
a data flow sequence number added to a GTP header or an extension header by one of a network base station or a user plane function (UPF), indicating a position of the respective data packet in the sequence of the QoS flow within the PDU session, wherein a duplicated data packet of the second QoS flow comprises a same data flow identifier and a same data flow sequence number in the GTP header or the extension header as a respective data packet of the first QoS flow… and in combination with other limitations recited as specified in claims 1 and 18.
In claims 9 and 20 … receive a second QoS flow in sequence via a second GTP tunnel between the first and second network nodes and associated with the PDU session, wherein the second QoS flow is redundant to the first QoS flow and the data packets of the second QoS flow are duplicated data packets of the data packets of the first QoS flow, 
wherein the first and second QoS flows each comprise data packets, wherein respective data packets of the first and second QoS flows comprise:
a Sequence Number Presence field;
 	a data flow identifier indicating a QoS flow to which the respective data packet belongs; and
a data flow sequence number in a GTP header or an extension header, indicating a position of the respective data packet in the sequence of the QoS flow within the PDU session; and
 	wherein at least one duplicative packet in the first and second QoS flows have the same data flow identifier and the same data flow sequence number in the GTP header or the extension header… and in combination with other limitations recited as specified in claims  9 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Vrzic et al. (US Pub. No.: 2018/0367288) discloses a method at a network node of a Radio Access network (RAN) for controlling packet duplication. The method includes: receiving, via at least one network interface of the network node, information indicative of a quality of each one of at least two radio channels including a first radio channel between a User Equipment and a master node and a second radio channel between the User Equipment and a secondary node; determining, based on the received information, a respective splitting flag value associated with each of the master and secondary nodes; and controlling packet duplication based on the respective splitting flag value associated with each of the master and secondary nodes.
Dao et al. (US Pub. No.: 2020/0145876) discloses an aspect of the disclosure provides a method for handling delayed packets in a mobile wireless network performed by a PCF. The method includes receiving information pertaining to packet handling policy (PHP) parameters for a PDU session; and sending the PHP to other network functions for instructing devices in the user plane of the mobile wireless network how to handle delayed packets.
Dao657 et al. (US Pub. No.: 2018/0097657) discloses a method and apparatus for connecting a user equipment (UE) to a wireless communication network such as a 5.sup.th generation network. The network supports node-level tunnelling. Node-level tunnels can be pre-configured prior to receipt of UE attach requests. The tunnels can be shared by plural UEs, flows, or services. A policy function is connected to a network management function and performs tasks such as applying constraints to the node-level tunnels. A session management function pre-establishes node-level tunnels based on policy information from the policy function. Operations of network elements such as the access network node and user plane function to handle UE attachment, session establishment, and handling of mobile-originated and mobile-terminated traffic are described. Also described is a method and apparatus for packet transmission in which packets are processed according to an identified tunnel type. The tunnel type can be identified using a field in the tunnel encapsulation header.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469